MARCUS, Justice.
Edmond Willis was charged by bill of information with the crime of possessing marijuana with intent to distribute in violation of La.R.S. 40:966(A) (1). Defendant pled not guilty and, after trial by jury, was found guilty as charged. He was then sentenced to ten years at hard labor. Subsequent to this sentence, the district attorney filed a bill of information charging defendant with being a fourth felony offender. La.R.S. 15:529.1. It was alleged that, in addition to the present felony conviction of possession of marijuana with intent to distribute, defendant had three prior felony convictions. Defendant pled not guilty. *231The court, upon finding defendant had been convicted of the prior felonies, vacated his sentence for the conviction of possessing marijuana with intent to distribute and sentenced him to fifty years at hard labor, to run consecutively with the sentence he is presently serving. On this appeal, defendant relies upon eight assignments of error for reversal of this enhanced sentence.
In State v. Willis, 325 So.2d 227 (La.1975), rendered this day, defendant’s conviction for possession of marijuana with intent to distribute was reversed and set aside. Our disposition of that case requires that the enhanced sentence imposed herein be annulled and set aside. Hence, we do not consider the assignments of error urged on this appeal.
DECREE
For the reasons assigned, the sentence is annulled and set aside.
BOLIN, J., dissents.
SUMMERS, J., dissents and will assign reasons.